      Case 5:19-cr-00232-AKK-SGC Document 43 Filed 12/05/19 Page 1 of 2                   FILED
                                                                                 2019 Dec-05 PM 04:24
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

VS.                                                 5:19-CR-232-AKK-SGC-1

JOHN CIMINO (001),

      Defendant.

                                      ORDER

      This action is scheduled for a sentencing hearing for defendant JOHN

CIMINO at 11:00 a.m. on Thursday, March 12, 2020, in Courtroom 4A, at the

Hugo L. Black, U. S. Federal Courthouse in Birmingham, Alabama.

      Federal Rules of Criminal Procedure 32(F) requires that within 14 days

of receiving the presentence report from the Probation Office, the parties

shall communicate in writing to the probation officer, and to each other,

any objections to the presentence report. In accordance with this Rule, it is

hereby ORDERED that such objections be filed with the Clerk of the Court.

      If the defendant intends to waive the 35 day disclosure requirement

pursuant to Fed. R. Crim. Proc. 32(e)(2), the parties must file written objections
     Case 5:19-cr-00232-AKK-SGC Document 43 Filed 12/05/19 Page 2 of 2




within a reasonable time prior to the day of sentencing for consideration by the

court. In the absence of exceptionally good cause, the court will not consider

objections if defendant is not in compliance with this order.




      DONE this the 5th day of December, 2019.



                                       ________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE
